In an action to recover damages for breach of contract and for defendant’s negligence in its performance, in which defendant counterclaimed (1) for an unpaid balance on the contract price; and (2) for the value of additional services rendered to plaintiff at its request, plaintiff appeals from a judgment of the County Court, Westchester County, entered March 22, 1962, after trial upon a jury’s verdict, dismissing the complaint and awarding damages to defendant on his counterclaims. Judgment reversed on the law and the facts, and a new trial granted, with costs to plaintiff to abide the event. We are of the opinion that the verdict was against the weight of the credible evidence. Beldock, P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.